        Case 3:20-cv-01312-AWT Document 83 Filed 06/21/21 Page 1 of 7




                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT

FRIENDS OF ANIMALS, a non-profit
corporation;                                    No. 3:20-cv-01312-AWT

and

LAST CHANCE FOR ANIMALS, a non-
profit corporation;

Plaintiffs,                                     MYSTIC’S RESPONSE TO
                                                PLAINTIFFS’ MOTION FOR
v.                                              VOLUNTARY DISMISSAL

WYNN COGGINS, in her official capacity as
acting Secretary of Commerce;

and
                                                June 21, 2021
NATIONAL MARINE FISHERIES
SERVICE, an agency within the United
States Department of Commerce;

Defendants,

and

SEA RESEARCH FOUNDATION, INC.

Defendant-Intervenor



James H. Lister (DC 447878) and                 Jeffrey M. Sklarz (ct20938) and
Birch Horton Bittner & Cherot, P.C.             Lawrence S. Grossman (ct15790)
1100 Connecticut Ave., NW,                      Green & Sklarz, LLC
Suite 825                                       One Audubon Street, Third Floor
Washington, D.C. 20036                          New Haven, CT 06511
(202) 659-5800                                  (203) 285-8545
jlister@dc.bhb.com                              Fax: (203) 823-4546
                                                lgrossman@gs-lawfirm.com




                                            i
          Case 3:20-cv-01312-AWT Document 83 Filed 06/21/21 Page 2 of 7




         Defendant-Intervenor Sea Research Foundation, Inc. d/b/a Mystic Aquarium (“Mystic”)

does not oppose an unqualified dismissal of this case with prejudice. However, Mystic does

oppose Plaintiffs’ Motion to Voluntarily Dismiss (ECF 82), which wrongfully seeks an order that

would dismiss, as “moot,” claims that are not moot. Plaintiffs’ challenged permit terms

governing care, research, and incidental public display at Mystic and those permit provisions

became active (not moot), and remain active, since the belugas arrived at Mystic on May 11 and

12, 2021. Because a dismissal for mootness is inherently a dismissal without prejudice, any

dismissal “with prejudice” based on “mootness” is inherently contradictory. At this stage in the

case, where the Court has already announced it will grant defendants’ motions for summary

judgment (ECF 77), any voluntary dismissal should be a straight, unqualified dismissal with

prejudice that frees Mystic from the risk of litigation, and should not be qualified and

undermined by an inaccurate declaration that the case is moot.

                                              Argument

         In further support of this response, Mystic states as follows:

         1.     Following a dismissal with prejudice, a defendant is entitled to be “freed of the

risk of relitigation of the issues just as if the case had been adjudicated in his favor after a trial

….” Colombrito v. Kelly, 764 F.2d 122, 134 (2nd Cir. 1985). Plaintiffs should be allowed to

voluntarily dismiss non-moot claims under Fed.R.Civ.P. 41(b), but only through an unqualified

dismissal with prejudice. It is black letter law that “a party should not be permitted to avoid the

prospect of an adverse decision on a dispositive motion by dismissing a claim without

prejudice.” Galasso v. Eisman, Zucker, Klein & Ruttenberg, 310 F.Supp.2d 569, 572 (S.D.N.Y

2004).



                                                    1
            Case 3:20-cv-01312-AWT Document 83 Filed 06/21/21 Page 3 of 7




        2.      By the same token, a plaintiff should not be permitted to minimize the impact of a

looming adverse decision on a dispositive motion by qualifying, and thus undermining, a

purported voluntary dismissal with prejudice through inserting a provision inaccurately declaring

non-moot claims to be moot. As Plaintiffs correctly acknowledge by moving to dismiss, with

prejudice, the parties are too far into this litigation for dismissal without prejudice to be

appropriate. See ECF 77 (Court denies Plaintiffs’ preliminary injunction motion because “after

reviewing the parties’ submissions and hearing argument on the cross-motions for summary

judgment, the court has concluded that the defendants are entitled to summary judgment on the

merits.”). Mystic at this stage is entitled to be “freed of the risk of relitigation.” Colombrito,

764 F.2d at 134.1

       3.       However, Plaintiffs’ are trying to undermine the preclusive effect of a dismissal

with prejudice by seeking an order that inaccurately declares that the entire case is “moot.” ECF

82-1 at 12 (“Plaintiffs respectfully request that this Court dismiss this case with prejudice

because it is moot”). As Plaintiffs explain in their memorandum in support of their motion,

mootness signifies lack of federal subject matter jurisdiction to enter a judgment on the merits;

thus, dismissal of a case as moot is inherently without prejudice. ECF 82-1 at 1 (Plaintiffs state:

“this case is now moot, and this Court lacks jurisdiction over it. Mootness alone requires

dismissal.”); U.S. v. Muningswear, Inc., 340 U.S. 36, 39-40 (1950) (practice is to dismiss a moot

lawsuit and vacate any judgments already entered in it, so that there is no res judicate effect,

meaning a dismissal for mootness is without prejudice – cited by Plaintiffs); Steel Co. v. Citizens


1
     Voluntary dismissal can be granted “only by court order, on terms that the court considers
proper.” Fed.R.Civ.P. 41(a)(2). Those terms must protect from prejudice a defendant who has
been put to the risk and expense of litigation. See Zagano v. Fordham University, 900 F.2d 12,
14 (2nd Cir. 1990). Here, thet Court announced, after two days of oral argument on cross-
motions for summary judgment, that defendants would prevail. See ECF 77

                                                   2
              Case 3:20-cv-01312-AWT Document 83 Filed 06/21/21 Page 4 of 7




for a Better Environment, 523 U.S. 83, 94 (1996) (federal court has no power to decide case

without subject matter jurisdiction). Thus, any dismissal of a case “as moot with prejudice” is a

contradiction in terms, somewhat like dismissing “with and without prejudice.” Dismissal of this

case on such contradictory terms would position Plaintiffs to later contend the dismissal was not

an adjudication on the merits, i.e., “with prejudice,” , and that it would not constitute a bar to a

subsequent lawsuit by Plaintiffs in which they assert the same claims, i.e., claims related to

permit terms governing care, research, and incidental public display.

         4.       It is for the judge presiding over any subsequent case brought by Plaintiffs to

resolve any debate reflected in the pre-motion correspondence (ECF 82-2 to 82-4) regarding

whether a future lawsuit by Plaintiffs challenging the grant of a renewal permit on similar terms

would be subject to a preclusive judgment entered in this case. While that debate is for the next

case, the Court should decline to indulge Plaintiffs’ request to undermine the preclusive effect of

a dismissal with prejudice of the present case (whatever that effect might be) by inaccurately

declaring that this case is “moot.”

         5.       The case is not moot and so cannot be dismissed as “moot.” In their summary

judgment briefing (ECF 61-1 and 68) and Amended Complaint (ECF 54), Plaintiffs did not just

challenge the Permit terms authorizing import from Canada and transport to Mystic. Plaintiffs

also asserted challenges to provisions and findings in the Permit (and the ancillary approval of

Mystic’s breeding prevention plan) regarding care of the belugas, scientific research utilizing the

belugas, and incidental public display of the belugas – all activities that occur at Mystic:

 Issue                        Plaintiffs’ Argument                          Additional Citations
 May the belugas be            “The Permit violates the MMPA                Plaintiffs’ opening
 lawfully displayed to        because it allows for public display that     summary judgment brief
 the public at Mystic,        would not be incidental to the research.”     (ECF 61-1, “Pl.op.sj.br.”)
 incidental to scientific     Pl.op.sj.br. at 17. Public display is         at 17-20 and response
 research?                    “incidental” only if it is “accidental,” so   summary judgment brief

                                                    3
               Case 3:20-cv-01312-AWT Document 83 Filed 06/21/21 Page 5 of 7




                               planned display is not incidental. Id. at    (ECF 68, ‘Pl.resp.sj.br.”)
                               18.                                          at 13-15. Amnd. Cmplt.
                                                                             ¶¶ 133, 153, Prayer 1(1).
    Is the standard for        “NMFS acted arbitrarily and                  Plaintiffs’ Pl.op.sj.br at
    conducting research        capriciously by finding that the             21-24 and Pl.resp.sj.br. at
    activities with depleted   proposed research could not be               18-20. Amnd. Cmplt. ¶¶
    marine mammals met,        accomplished using a species or stock        128, 130-132, 156,
    including that it is       not designated a depleted.” Amnd.            Prayer 1(4).
    necessary to utilize       Cmplt. ¶ 153; “Moreover, the research
    depleted belugas to        is flawed, will not teach researchers
    conduct the research?      anything about the SNA Depleted Stock
    50 C.F.R. 216.41(b)(5).    ….” Amnd. Cmplt. ¶ 128. “As part of
    Is the research well-      the research, Mystic will use a novel
    designed or flawed?        telemetry device that it admits has
                               unknown impacts.” Id. ¶ 132
    Is the Mystic breeding     NMFS should have required Mystic to          Pl.resp.sj.br. at 18; see
    prevention plan            separate the belugas by gender when          also, Pl. Statement of
    approved by NMFS           ultrasound shows a female’s follicles        Additional Material
    effective?                 have reached 1.0 cm in diameter, not 1.8     Facts at ¶ 7 (ECF 68-2).
                               cm. See Pl.resp.sj.br. at 18.

Mystic responded to each of these arguments.2 Six weeks after the Court denied Plaintiffs’

motion for preliminary injunction with an immediately appealable order (ECF 77) that Plaintiffs

chose not to appeal, 28 U.S.C. § 1292(a)(1), Mystic completed the import and transport on May

11-12, 2021. At this point, the Permit terms for care, research, and display at Mystic remain

active, not moot, and the challenged care, research, and display activities are occurring at Mystic.

          6.       Mystic accepts as sincere Plaintiffs’ statement that Plaintiffs will not seek any

orders requiring that Mystic send the belugas back to Canada, and thus an order enjoining import

and transport is no longer an available form of relief. ECF 82-1 at 5. However, the claims

asserted by Plaintiffs regarding care for, research with, and display of the belugas after they are

at Mystic remain live and are not moot. If the Court agreed with Plaintiffs’ claims (evidently it


2
    See Mystic opening summary judgment brief (ECF 62-4) at 18-20 (research), 21-27
(incidental public display); Mystic reply summary judgment brief (ECF 71) at 4-5 and n. 5
(research), 6-8 (incidental public display), and 3-4 (follicle size for gender separation).

                                                     4
          Case 3:20-cv-01312-AWT Document 83 Filed 06/21/21 Page 6 of 7




does not, see ECF 77), the Court could grant meaningful relief to Plaintiffs on these claims, e.g.

by requiring that Mystic separate the belugas by gender when follicles reach a diameter of 1.0

cm, rather the 1.8 cm threshold specified in the approved breeding prevention plan, by vacating

the portion of the permit authorizing scientific research3 on belugas that NMFS considers to be

“depleted” (leaving Mystic to care for the belugas without conducting research, or conducting

some diminished level of research), or by vacating the portion of the Permit authorizing

incidental public display. These forms of relief might not be the relief Plaintiffs most desired, but

they are still available forms of relief. It was the lack of merit in Plaintiffs’ claims, not

mootness, that barred Plaintiffs from obtaining such relief. “A case becomes moot only when it

is impossible for a court to grant any effectual relief whatsoever to the complaining party.”

Knox v. Service Employees Intern. Union, Local 1000, 567 U.S. 298, 307 (2012) (internal

quotation omitted, emphasis added). “The district court had the power to effect some relief, and

thus the case was not moot in the Article III sense.” In re Cathedral of Incarnation in Diocese

of Long Island, 90 F.3d 28, 36, n. 7 (2nd Cir. 1996) (emphasis added).

                                           CONCLUSION

        A straight dismissal with prejudice is appropriate, because Mystic bore the risk and

expense of litigation, and the Court announced how it would rule on the cross-motions for

summary judgment, before Plaintiffs sought voluntary dismissal. The dismissal with prejudice

must not be qualified and undermined by an inaccurate statement the case is moot.




3
   The scientific research permit authorized both “import” and “take” in the course of
experiments at Mystic, See AR000004, AR000020-23; 16 U.S.C. § 1374(a). Plaintiffs did not
confine their challenges to research to the import that precedes research. E.g., Amnd. Cmplt. ¶
132 (criticizing research equipment), ¶¶ 128-130 (blending claims about alleged harms from the
research at Mystic with claims regarding alleged harms from transport before the research starts).
.
                                                   5
          Case 3:20-cv-01312-AWT Document 83 Filed 06/21/21 Page 7 of 7




        Dated June 21, 2021



                                                  DEFENDANT-INTERVENOR
                                                  THE SEA RESEARCH FOUNDATION, INC.
                                                  d/b/a MYSTIC AQUARIUM
 By:

 /s/ James H. Lister                                      _/s/ Lawrence S. Grossman_________
 James H. Lister (DC 447878) and                          Jeffrey M. Sklarz (ct20938) and
 Birch Horton Bittner & Cherot, P.C.                      Lawrence S. Grossman (ct15790)
 1100 Connecticut Ave., NW,                               Green & Sklarz, LLC
 Suite 825                                                One Audubon Street, Third Floor
 Washington, D.C. 20036                                   New Haven, CT 06511
 (202) 659-5800                                           (203) 285-8545
 jlister@dc.bhb.com                                       Fax: (203) 823-4546
                                                          lgrossman@gs-lawfirm.com




                                     CERTIFICATE OF SERVICE


        I hereby certify that on the date set forth below a copy of the foregoing was served by CM/ECF

and/or mail on anyone unable to accept electronic filing. Notice of this filing will be sent by email to all

parties by operation of the Court’s electronic filing system or by mail to anyone unable to accept

electronic filing as indicated on the Notice of Electronic Filing. Parties may access this filing through the

Court’s CM/ECF System.




Date: June 21, 2021                                        /s/ Lawrence S. Grossman___
                                                           Lawrence S. Grossman




                                                      6
